                      Case 1:20-cv-01404-LJL Document 56 Filed 01/13/21 Page 1 of 1




                                              Josh Bernstein, P.C.
                                           Civil Rights & Employment Law

              Josh Bernstein, P.C.                                               (Phone) (646) 308-1515
              175 Varick Street                                                  (Fax) (718) 679-9517
              New York, NY 10014                                              jbernstein@jbernsteinpc.com

                                                                                          December 30, 2020

              RE: Letter Motion to File Motion to Amend Under Seal

              The Honorable Lewis J. Liman
              United States District Court, Southern District of New York
              500 Pearl Street, Room 701
              New York, NY 10007

                           P. O’Gorman v. Mercer Kitchen L.L.C., et. al, No. 20-CV-01404

              Judge Liman,

                      I represent Plaintiff P. O’Gorman in the above-captioned matter, and write to
              request leave to file Plaintiff’s Motion to Amend the Complaint under seal. The Motion
              to Amend seeks to implead additional parties on the basis of information gleaned from
              leases, operating agreements, and other documents produced by Defendants in this matter
              that have been marked confidential by Defendants. Accordingly, Plaintiff is prohibited
              from explaining the basis for the motion by the Protective Order in place in this matter
              absent the ability to file under seal. Thank you for your attention to this matter.




               Very truly yours,


                                                                                  __________/s/___________
                                                                                   Joshua Alexander Bernstein
Plaintiff's application fails to satisfy the standards under Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir.
2006). Moreover, the fact that information is subject to a confidentiality agreement between litigants is not by itself a valid
basis to overcome the presumption. See id. at 119; United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995).

The motion to seal is DENIED without prejudice to Plaintiff filing a copy of the motion to amend with proposed redactions
limited to information that is truly confidential or sensitive and satisfies Lugosch. See United States v. Aref, 533 F.3d 72, 93 (2d
Cir. 2008) (stating "the requirement that district courts avoid sealing judicial documents in their entirety unless necessary").
Plaintiff may make such motion, after consulting with Defendants, by January 20, 2021. Otherwise, Plaintiff is directed to refile
the motion to amend, proposed amended complaint, and supporting memorandum publicly and without redaction by that date.

SO ORDERED. 1/13/2021.
